Order of disposition, Family Court, New York County (Sara Schechter, J.), entered on or about August 26, 1994, terminating respondent’s parental rights upon a finding of permanent neglect, and transferring guardianship and custody of the subject children to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
Petitioner agency met its burden of showing by clear and convincing evidence that despite its diligent efforts to encourage and strengthen the parental relationship, including, among other things, attempting to find an alternative resource for the children, bringing the children to visit respondent in prison, attempting to keep respondent abreast of the children’s lives, and attempting to find a therapist to treat respondent on an individual basis, respondent failed to maintain contact with and plan for the children in that, among other things, he did not arrange alternative living arrangements for the children while he was in prison, and he did not even begin to correct the psychological problems underlying his criminal record for attempted rape that led to the removal of the children (see, Matter of Omar Garry G., 198 AD2d 149, lv denied 83 NY2d 753; Matter of Charles Frederick Eugene M., 171 AD2d 343, appeal dismissed 79 NY2d 977; Matter of Sonia H., 177 AD2d 575). Concur — Ellerin, J. P., Wallach, Ross, Nardelli and Tom, JJ.